Detailed Office Action
	The communication dated 8/1/2022 has been entered and fully considered.
	Claims 15-25 are pending
Election/Restrictions
Applicant’s election of Group II in the reply filed on 8/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
	The claims are product-by-process type claims.  The claims are not limited by the recited steps but only the structure implied by the steps [see e.g. MPEP 2113 (I)].
The applicant has not claimed a specific starting product for the claimed treatment steps.  The starting lignocellulose could be from non-wood or a wood.  The wood could be hardwood or softwood.  The hardwood could be from a multitude of species.  
The hardwood would then undergo a pulping treatment.  The pulping treatment could range from mechanical to chemical.  A chemical treatment could be kraft, sulfite, or organsolv.  The kraft treatment could have additives such as AQ or polysulfide.  The kraft treatment could be to different kappa numbers and different conditions (time, temperature, pressure, chemicals concentrations applied).  The pulp from the kraft treatment could be subjected to numerous steps of varying degrees including washing, screening, and extended oxygen delignification.
The applicant further claims additional bleaching but fails to claim how many stages of bleaching, the amount of bleaching, and the bleaching chemicals used.  Further, while the final claim attempts to give some limitations to the acidic and the enzyme stage the examiner notes the deficiency that an amount of xylanase/cellulase used does not limit what happens the pulp because it depends on the specific conditions and the specific xylanase/cellulase used.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the fibers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that “the fibers” cannot refer to the “cellulose fibers” of the preamble as this is the final product and the treatment must occur on fibers prior to the final product.
Claims 16-25 depend from claim 15 and are similarly rejected.
Claim 17 recites the limitation "the medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-19 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by U.S. 6,776,876 VUORINEN et al., hereinafter VUORINEN.
As for claims 15, 16, 19, and 21, VUORINEN discloses the bleaching sequence O-A-X-Pn which is an acid stage followed by an enzyme stage followed by bleaching [col. 6 line 35-56].  VUORINEN discloses that the enzyme can be cellulases or hemicellulases [col. 6 lines 55-56].
As for claim 17, the hemicellulose can be xylanase [col. 5 lines 60-62].

Claims 15-18 and 21-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by JP2001303469A YOSUKE et al., hereinafter YOSUKE (cited in IDS).
The Examiner refers the machine English translation which has been included with the instant action.
As for claims 15-17, YOSUKE discloses treating hardwood fibers [0017] with xylanase enzyme [0023] followed by an acid treatment [0024, 0026] followed by bleaching [0028].  This meets each of the claim limitations. 
As for claim 18, YOSUKE discloses that the enzyme treatment takes place at a temperature of 60 degrees C which falls within the claimed range [0037].
As for claim 21, YOSUKE discloses adding acid first before adding the enzyme [0037].  Although this treatment is short it meets the claim language explicitly.
As for claim 22 and 23, YOSUKE discloses the acid treatment occurs after the enzyme treatment without a washing step therebetween [0026].
As for claim 24, YOSUKE discloses eucalyptus [0037].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-21 and 25, are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over JP2001303469A YOSUKE et al., hereinafter YOSUKE (cited in IDS).
The Examiner refers the machine English translation which has been included with the instant action.
As for claims 19 and 20, YOSUKE discloses the use of xylanases.  The xylanases preferably don’t have cellulase activity, however, the term preferably suggests they may have cellulase activity [0020].  YOSUKE discloses a treatment temperature of 30 to 60 degrees C for the enzyme treatment which overlaps the claimed range [0023].  The prior art is not limited to its preferred embodiments but is art for all that it teaches.  YOSUKE teaches xylanases with cellulase activity.
Furthermore, the claims are limited only by the structure of fibers implied by the process steps recited [see e.g. MPEP 2113 (I)].    
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
It is the Examiner’s position that a cellulase or xylanase treatment would produce substantially the same pulp given that the applicant does not claim activities, concentrations, or conditions of treatments.
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. 
In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) 
As for claim 21, YOSUKE discloses adding acid first before adding the enzyme [0037].  Although this treatment is short it meets the claim language explicitly.  Alternatively, the claims are limited only by the structure of fibers implied by the process steps recited [see e.g. MPEP 2113 (I)].  It is the Examiner’s position that an enzyme treatment followed by the acid treatment would still produce a substantially similar product or an obvious variant thereof.
As for claim 25, YOSUKE discloses the xylanase enzyme treatment being 120 minutes which falls within the claimed range [0037].  YOSUKE discloses a pH of 6 which falls within the claimed range [0037].  YOSUKE discloses a temperature of 60 degrees C which falls within the claimed range [0037].
YOSUKE discloses the acid treatment is 120 minutes, at a temperature of 95 degrees C and a pH of 3 [0038] all of which fall within the claimed range.
YOSUKE discloses beaching occurring after the enzyme treatment [0039]
YOSUKE discloses that the enzyme amount is optimizable [0022]. The claims are limited only by the structure of fibers implied by the process steps recited [see e.g. MPEP 2113 (I)]. It is the Examiner’s position that an enzyme treatment followed by the acid treatment would still produce a substantially similar product or an obvious variant thereof.  The amount of enzyme added does not limit the structure of the claim without more information.  This is because the activities of the enzymes are not disclosed/claimed.
Claims 18, 20, 22, and 23, are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. 6,776,876 VUORINEN et al., hereinafter VUORINEN.
As for claims 18 and 20, VUORINEN discloses the features as per above. VUORINEN does not disclose the temperature of the xylanase treatment or cellulase treatment.  However, the claims are limited only by the structure of fibers implied by the process steps recited [see e.g. MPEP 2113 (I)].  The applicant gives no specific structure and no specific structure can be determined based on xylanase/cellulase treatment temperature alone.  That is the structure will be affected by the starting material, the amount of xylanase/cellulase, the pH, the consistency, non-process elements, and the activity of the xylanase/cellulase.  As such it is the Examiners position that a cellulase fiber with substantially the same structure as claimed or an obvious variant thereof has been found.
As for claims 22 and 23, VUORINEN discloses adding acid first before adding the enzyme as per above.  It does not disclose adding the enzyme before the acid or eliminating a washing step.  However, t the claims are limited only by the structure of fibers implied by the process steps recited [see e.g. MPEP 2113 (I)].  The applicant gives no specific structure and no specific structure can be determined based on treatment order alone.  That is the structure will be affected by the starting material, the amount of xylanase/cellulase, the pH, the consistency, non-process elements, and the activity of the xylanase/cellulase.  Additionally, the acid treatment and bleaching treatments will all effect the final product.  As such it is the Examiners position that a cellulase fiber with substantially the same structure as claimed or an obvious variant thereof has been found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748